DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following Office action in response to communications received May 25, 2022. Claims 1 and 14 have been amended. Therefore, claims 1-3, 10-12 and 14-18 are pending and addressed below.
Applicant’s amendments to the claims are not sufficient to overcome the 35 USC § 101 rejections set forth in the previous office action dated December 27, 2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 10-12 and 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 14 are directed to identify, monitor and compare patients with common clinical concepts and determining a treatment score without significantly more. The claim(s) recite(s) executing operations comprising: identifying a target health record corresponding to a target patient having a first set of clinical concepts; generating, a clinician interface including a target patient information segment and a dynamic segment; identifying, a first set of heath records corresponding to a first set of patients each having the first set of clinical concepts; monitoring the first set of health records to determine a change in condition of each patient in the first set of patients; determining caregiver behavior-pattern information for a first set of caregivers that correspond to the first set of patients during a first epoch of the first set of patients, wherein the first epoch corresponds to a particular temporal state of the first set of patients; identifying, a second set of health records corresponding to a second patients having in common the first set of clinical concepts and a second epoch in common with the first epoch, wherein the second epoch corresponds to a particular temporal state of the second set of patients; monitoring each health record in the second set of health records corresponding to the second set of patients to determine a change in condition associated with at least one of a set of decision epochs; comparing the change in condition of at least one patient in the second set of patients with changes in condition of patients in the first set of patients; determining, based at least in part on the caregiver behavior-pattern information, a comparison for each patient in the second set of patients and a comparison of the set of decision epochs, that at least one of the decision epochs will apply to the target patient; determining, using logic, a decision support recommendation to alter a course of care for the target patient based at least in part on the determination that the at least one decision epoch applies, wherein the logic determines when a patient is at risk for developing a particular disease or condition based on one or more components of parameters from a logic data store, wherein the logic is based on results of patient monitoring; updating the dynamic segment of the clinician interface to display the decision support recommendation that will alter the course of care for the target patient; determining a change in condition of the target patient in response to the altered course of care; updating the target health record to include the determined change in condition of the target patient; and communicating a notification indicative of the determined change in condition of the target patient.
The limitations of “executing operations comprising: identifying a target health record corresponding to a target patient having a first set of clinical concepts; generating, a clinician interface including a target patient information segment and a dynamic segment; identifying, a first set of heath records corresponding to a first set of patients each having the first set of clinical concepts; monitoring the first set of health records to determine a change in condition of each patient in the first set of patients; determining caregiver behavior-pattern information for a first set of caregivers that correspond to the first set of patients during a first epoch of the first set of patients, wherein the first epoch corresponds to a particular temporal state of the first set of patients; identifying, a second set of health records corresponding to a second patients having in common the first set of clinical concepts and a second epoch in common with the first epoch, wherein the second epoch corresponds to a particular temporal state of the second set of patients; monitoring each health record in the second set of health records corresponding to the second set of patients to determine a change in condition associated with at least one of a set of decision epochs; comparing the change in condition of at least one patient in the second set of patients with changes in condition of patients in the first set of patients; determining, based at least in part on the caregiver behavior-pattern information, a comparison for each patient in the second set of patients and a comparison of the set of decision epochs, that at least one of the decision epochs will apply to the target patient; determining, using logic, a decision support recommendation to alter a course of care for the target patient based at least in part on the determination that the at least one decision epoch applies, wherein the logic determines when a patient is at risk for developing a particular disease or condition based on one or more components of parameters from a logic data store, wherein the logic is based on results of patient monitoring; updating the dynamic segment of the clinician interface to display the decision support recommendation that will alter the course of care for the target patient; determining a change in condition of the target patient in response to the altered course of care; updating the target health record to include the determined change in condition of the target patient; and communicating a notification indicative of the determined change in condition of the target patient,” as drafted, is a process that, under its broadest reasonable interpretation, covers Certain Methods Of Organizing Human Activity which include concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “processor, algorithm agent, clinician device, clinician interface, network-based non-transitory storage devices, EHR” nothing in the claim element precludes the step from practically being performed by managing personal behavior, relationships or interactions between people. For example, but for the “clinician device” language, “generating” in the context of this claim encompasses the user manually retrieving patient information. Similarly, the identifying, a first set of heath records corresponding to a first set of patients each having the first set of clinical concepts, covers being performed by managing personal behavior, relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performed by managing personal behavior, relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “processor, algorithm agent, clinician device, clinician interface, network-based non-transitory storage devices, EHR” to perform all of the “executing operations comprising: identifying a target health record corresponding to a target patient having a first set of clinical concepts; generating, a clinician interface including a target patient information segment and a dynamic segment; identifying, a first set of heath records corresponding to a first set of patients each having the first set of clinical concepts; monitoring the first set of health records to determine a change in condition of each patient in the first set of patients; determining caregiver behavior-pattern information for a first set of caregivers that correspond to the first set of patients during a first epoch of the first set of patients, wherein the first epoch corresponds to a particular temporal state of the first set of patients; identifying, a second set of health records corresponding to a second patients having in common the first set of clinical concepts and a second epoch in common with the first epoch, wherein the second epoch corresponds to a particular temporal state of the second set of patients; monitoring each health record in the second set of health records corresponding to the second set of patients to determine a change in condition associated with at least one of a set of decision epochs; comparing the change in condition of at least one patient in the second set of patients with changes in condition of patients in the first set of patients; determining, based at least in part on the caregiver behavior-pattern information, a comparison for each patient in the second set of patients and a comparison of the set of decision epochs, that at least one of the decision epochs will apply to the target patient; determining, using logic, a decision support recommendation to alter a course of care for the target patient based at least in part on the determination that the at least one decision epoch applies, wherein the logic determines when a patient is at risk for developing a particular disease or condition based on one or more components of parameters from a logic data store, wherein the logic is based on results of patient monitoring; updating the dynamic segment of the clinician interface to display the decision support recommendation that will alter the course of care for the target patient; determining a change in condition of the target patient in response to the altered course of care; updating the target health record to include the determined change in condition of the target patient; and communicating a notification indicative of the determined change in condition of the target patient” steps. The “processor, algorithm agent, clinician device, clinician interface, network-based non-transitory storage devices, EHR” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., processor, algorithm agent, clinician device, clinician interface, network-based non-transitory storage devices, EHR). Claim 14 has additional limitations (i.e., processor, algorithm agent, clinician device, clinician interface, network-based non-transitory storage devices, EHR). Looking to the specification, these components are described at a high level of generality (¶ 37-39; Computer system 120 comprises one or more processors operable to receive instructions and process them accordingly, and may be embodied as a single computing device or multiple computing devices communicatively coupled to each other. In one embodiment, processing actions performed by system 120 are distributed among multiple locations such as one or more local clients and one or more remote servers. In one embodiment, system 120 comprises one or more computing devices, such as a server, desktop computer, laptop, or tablet, cloud-computing device or distributed computing architecture, a portable computing device such as a laptop, tablet, ultra-mobile P.C., or a mobile phone). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-3, 10-12 and 15-18 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-3, 10-12 and 14-18 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

 Response to Arguments
Applicant’s arguments filed May 25, 2022 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) As an initial matter, the recitation of “one or more processors” in the body of the claim now actively recites a processing element performing the features of the claimed methods so that the broadest reasonable interpretation of the claims cannot be said to cover “the performance of a Mental Process concepts performed in the human mind.”
More importantly, the Applicant respectfully asserts that it is the application of the specific logic recited in claims 1 and 14 that provides the logic for arriving at a “decision support recommendation to alter a course of care for the target patient” that is displayed to the dynamic segment of the clinician interface on the clinician device. The above claim features represent a practical application as the logic that generates the recommendation is itself updated based on the results of patient monitoring, thus resulting in a system that delivers better recommendations.
Respectfully, the updating of the logic executed by the algorithm agent that determines when a patient is at risk for developing a particular disease or condition goes beyond a mere recitation of a mental process, but is a technical feature that is a specific practical application. Updating the logic permits the one or more processors to dynamically adjust with respect to how the available patient health records and parameters are utilized, presenting a potentially more effective recommendation to the caregiver. Note that the MPEP is clear that “The specification need not explicitly set forth the improvement.” See, MPEP 2106.04(d)(1). Instead it is sufficient if the specification describes the invention “such that the improvement would be apparent to one of ordinary skill in the art.”
Specifically with respect to the two-prong inquiry of step 2A of the Alice/Mayo test set forth in MPEP 2106, prong two asks “does the claim recite additional elements that integrate the judicial exception into a practical application?” If so, then the claim is not directed to the judicial exception. That is, if the claims represent an integration of an abstract idea (such as “Organizing Human Activity”) into a practical application, then the claim itself it not directed to that abstract idea and is patent eligible with no further analysis required. Applying this to this criteria of prong-two to independent claims 1 and 14, the limitations recited in those claims define a set of rules that define how the underlying technology processes task information to reach a “decision support recommendation to alter a course of care for the target patient” that is displayed by the dynamic segment of the clinician interface on the clinician device, including updating of logic executed by an algorithm agent that determines when a patient is at risk for developing a particular disease or condition, wherein the algorithm agent updates the logic based on results of patient monitoring.
These are features well beyond just generally linking the organizing of human activity, or any other abstract concept, to a particular technological environment. The resulting claims 1 and 14 as a whole therefore do not result in the monopolization of any judicial exception. See, MPEP 2106.05(e). As such, the present claims as now pending are similar to those held to be patent eligible by the Federal Circuit in McRO Inc. v. Bandai Nameco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016) (stating "that the ordered combination of claimed steps, using unconventional rules that relate sub-sequences of phonemes, timings, and morph weight sets, is not directed to an abstract idea and is therefore patent-eligible subject matter under§ 101.) . This is because the combination of claimed elements in claim 1 and 14 recite unconventional rules that relate sets of electronic health records for first and second sets of patients and caregiver behavior-pattern information to determine a decision support recommendation to alter a course of care for the target patient using processor executed logic that is updated based on results of patient monitoring, allowing the underlying technology to perform the function of providing the decision support recommendation to the caregiver in a manner not previously achievable by the technology. The applicant respectfully asserts that answer to the two-prong inquiry of the MPEP’s Alice/Mayo step 2A is therefore “NO” and the claims 1 and 14 are patent eligible under 35 U.S.C. § 101.
Although no further eligibility analysis is necessary, the applicant further asserts claims 1 and 14 are patent eligible under MPEP’s Alice/Mayo step 2B because an "inventive concept" is furnished by an element or combination of elements recited in the claims beyond any judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. See, MPEP 2106.05. Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim.
The Applicant respectfully asserts that the independent claims 1 and 14 furnish an “inventive concept” and is significantly more at least because: 1) it is directed to improvements to the functioning of the one or more processors explicitly recited in the claim, and 2) adds a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application.
In response to argument (1), Examiner cites Applicant specification that teaches using logic and algorithm agents in following paragraphs:
[0114] In some embodiments, a logic data store 308 stores logic, such as a condition program, or content table information for facilitating creation of a condition program by an agent, that is used to determine when a patient is at risk for a particular disease or condition and may also include information specifying when it is the appropriate time to alert one or more medical organizations, the patient, the primary care provider, etc., that the patient is at risk based on the patient information received from the multiple medical organizations. In some embodiments, logic data store 308 includes one or more components of parameters 2120, such as solvers library 2122, rules 2121, and or content tables 2124. The concept recognition component 306 may communicate patient identifying information to the logic data store 308, including an identification of the patient. 
[0115] Algorithm agent 310 is responsible for executing algorithms or logic, such as the logic stored in the logic data store 308. In some embodiments, algorithm agent is an agent 2135, which may be a solver agent(s) or an agent that invokes other solver agents. Algorithms or logic may comprise algorithms and/or logic from solvers library 2122, rules 2121, and or content tables 2124, in some embodiments, and further may be handled by one or more dedicated agents. The algorithms or logic determines when, based on an array, a patient is at risk for developing a particular disease or condition. Algorithm agent 310 may additionally be responsible for updating the logic based on results of patient monitoring. For example, in embodiments wherein multiple agents are invoked to determine when a patient is at risk for developing a particular condition, agent 310 may swap out less-effective agents or agent 310 may facilitate updating the logic to indicate which particular agent should be used or which variable range(s) or threshold(s) should be used, based on the analysis results of the parallel-operating agents.
The teachings in above cited paragraphs simply present algorithms or logic that are predetermined/provided from a library/database/table based on a collection of data showing a patient is at risk. For example, a library/database/table may provide data that states a high temperature, coughing and a sore throat may be signs of a patient being infected with Covid. Furthermore, at a later time, wherein it is observed several patients with Covid reveal having headaches, said library/database/table may be updated to include headaches. These concepts and techniques are old and well-known to those skilled in the art, therefore, the added amendments claiming “determining, using logic (e.g. reasoning) executed by a set of rules, a decision support recommendation to alter a course of care for the target patient based at least in part on the determination that the at least one decision epoch applies, wherein the logic determines when a patient is at risk for developing a particular disease or condition based on one or more components of parameters from a logic data store, wherein the algorithm agent updates the logic based on results of patient monitoring” do not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
The claims within this application lack limitations that are indicative of an inventive concept (aka “significantly more”). The claimed limitations must include one or more of an improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a); applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo; and/or adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d). 
To conclude, the claimed techniques that are inherently associated with and dependent on artificial intelligence, machine learning, or neural networks are simply ways to make the analysis more efficient by using at least artificial intelligence (e.g. computer) to do what they are made to do with no technological improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pub. No.: US 20140081652 A1 to Klindworth; A plurality of external and internal data and predictive models, empirical Decision Management Strategies and decision codes are utilized in concert within a Software as a Service Risk Management System to identify and investigate claims.
Pub. No.: US 20030212580 A1 to Shen; Data concerning the medical imaging services is collected and tracked using an electronic data store and a communications network.  Collected data is correlated to at least one of the discrete steps in the model medical imaging process and process metrics for performance are calculated based upon the correlated data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626


/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626